was deprived of due process because he did not receive timely notice of the

                  charges, he was not allowed to present witnesses, there was not some

                  evidence to support the charges, the hearing officer was biased, and the

                  sanctions amounted to cruel and unusual punishment. 2

                               Appellant failed to demonstrate a violation of due process

                  because he: (1) received advance written notice of the charges; (2) received

                  a written statement of the evidence relied upon and the reasons for

                  disciplinary action; and (3) was provided a qualified right to call witnesses

                  and present evidence. 3 Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974).

                  Appellant failed to demonstrate that the hearing officer was not impartial.

                  Some evidence supports the decision by the prison disciplinary hearing

                  officer, Superintendent v. Hill, 472 U.S. 445, 455 (1985), and the sanctions




                        2 To the extent that appellant challenged his placement in
                  disciplinary segregation, appellant's challenge was not cognizable in a
                  petition for a writ of habeas corpus. See Bowen v. Warden, 100 Nev. 489,
                  490, 686 P.2d 250, 250 (1984); see also Sandin v. Conner, 515 U.S. 472,
                  486 (1995) (holding that liberty interest protected by the Due Process
                  Clause will generally be limited to freedom from restraint which imposes
                  an atypical and significant hardship on the inmate in relation to the
                  ordinary incidents of prison life).

                        3 1nregards to the latter, appellant did not request specific witnesses
                  at the preliminary inquiry, and the hearing officer stipulated to the
                  substance of the testimony that would have been presented.




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A cigDo
                 imposed did not constitute cruel and unusual punishment. Accordingly,

                 we

                             ORDER the judgment of the district court AFFIRMED. 4




                                                              Adam              J.
                                                  Pickering


                                                              cOir            , J.
                                                  Parraguirre


                                                                                J.
                                                  Saitta


                 cc: Hon. James E. Wilson, District Judge
                      Brent Morris
                      Attorney General/Carson City
                      Carson City District Attorney
                      Carson City Clerk




                      4 We   have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.




SUPREME COURT
       OF
    NEVADA
                                                    3
(0)1947A    ew